Case: 08-60438     Document: 00511085971          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-60438
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BIANCA FABIONE VEREEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:01-CR-50-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Bianca Fabione Vereen, federal prisoner # 06290-043, appeals the district
court’s denial of her 18 U.S.C. § 3582(c)(2) motion to reduce her sentence based
on the amendments to the crack cocaine Guideline. Vereen’s appeal waiver does
not bar this appeal. See United States v. Cooley, 590 F.3d 293, 296-97 (5th Cir.
2009). The Government’s motion to dismiss the appeal is DENIED.
        Vereen argues that, in light of United States v. Booker, 543 U.S. 220
(2005), the district court was authorized to reduce her sentence based on the new

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-60438    Document: 00511085971 Page: 2        Date Filed: 04/20/2010
                                 No. 08-60438

advisory guidelines range and after consideration of the 18 U.S.C. § 3553(a)
factors. She also contends that her career offender status did not preclude the
court from reducing her sentence. These issues are foreclosed by this court’s
decisions in United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009) , and
United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.), cert. denied, 130 S. Ct.
517 (2009). The judgment of the district court is AFFIRMED.




                                        2